I am 
particularly pleased to extend congratulations to 
you, Sir, on your election as President of the General 
Assembly at its sixty-eighth session. I am indeed proud, 
given your stellar service to the General Assembly 
and of the service you have rendered to your native 
land, Antigua and Barbuda, and to the Latin America 
and Caribbean region in general. As a member of the 
Organization of the Eastern Caribbean regional group 
and the wider Caribbean region, Saint Kitts and Nevis 
pledges its full support to you throughout your tenure at 
the helm of the General Assembly. I am confident that 
your expertise and skills will position you favourably 
to guide the general debate and the extensive work 
programme of the various committees and agencies of 
this body.

Sir, Saint Kitts and Nevis wishes to place on record 
its appreciation to your predecessor, the President of the 
General Assembly at its sixty-seventh session, Mr. Vuk 
Jeremi., for the important contributions that he made 
to advance the work of the institution during his own 
tenure.

We begin the sixty-eighth session fully cognizant 
of the diverse challenges with which we must contend, 
and equally seized of our obligation as a Government 
and people to contribute to the global priorities that 
inform the work of the Assembly. We see the relevance 
of maintaining sharp focus on those areas that are quite 
integral to the national and international development 
agendas. I refer to matters such as sustainable 
development, the maintenance of international peace and 
security, the promotion of human rights, disarmament, 
the promotion of justice and international law, and 
the effective coordination of humanitarian assistance 
efforts. Those, we believe, are the core principles for 
informing any plan of action to advance towards the 
post-2015 era with the confidence that our shared vision 
for meeting the goals we set, will be realized.

Just a few days ago, Saint Kitts and Nevis 
attained another milestone, celebrating three decades 
of nationhood with a very strong commitment to 
maintaining the stability and prosperity of our nation, 
drawing on our own creativity as a Government and 
a people. Therefore, this year’s statement is very 
significant for our proud nation. As one of the smallest 
States Members of the Organization in the western 
hemisphere, we are pleased with the significant strides 
that we have made as my Government pursues a process 
of transformation for sustainability in a nation that is 
not immune to global developments that continue to 
have a negative impact on its national agenda.

However, my Government is working assiduously 
to transform our former sugar-based economy into one 
that is service-oriented, driven mainly by tourism and 
hospitality and supported by international financial and 
offshore education services and by manufacturing and 
agriculture. In all of this, we are aware of the momentum 
and impact of information and communication 
technology as a tool that will assist us in developing 
our national economy.

As far as the manufacturing sector is concerned, 
we have developed a cluster of light manufacturing 



enterprises that service the North and South American 
and European markets with quality electronic and 
electrical components for construction, cable television, 
and the aerospace and aircraft industries. Indeed, our 
present economic trajectory will ensure that we meet 
both the Millennium Development Goals (MDGs) and 
our own sustainable development goals in the post-2015 
development agenda. That is why the theme for this 
session — “The post-2015 development agenda: setting 
the stage” — is perceived to be quite relevant.

My delegation is pleased that at this session we will 
be reviewing the progress made towards achieving the 
MDGs as the target date of 2015 fast approaches. In that 
regard, the Secretary-General must be commended for 
his initiative. I am pleased to indicate that Saint Kitts 
and Nevis has taken tremendous strides in achieving the 
MDG 1, concerning the eradication of extreme poverty. 
Our Government has invested heavily in creating a 
very solid and expansive social safety infrastructure 
that has helped the less fortunate to lead dignified 
lives. We provide subsidized health care for children 
and the elderly. We assist vulnerable families with the 
resources to pursue education and provide them with 
hot, nourishing meals each day. We also provide living 
facilities for the aged and the indigent.

My delegation hopes that every effort will be 
made globally to ensure that all targets are met by the 
indicative 2015 deadline. The Millennium Development 
Goals Report 2013 provides a clear indication of exactly 
where the international community should be directing 
its focus. The world as a whole has to pay a great deal of 
attention to the MDGs that are most off track, and those 
where progress has stalled, including those relating to 
hunger, universal access to primary education, child 
mortality, maternal health and access to sanitation. All 
nations must therefore redouble their efforts to exercise 
the requisite political will to implement programmes 
designed especially to meet the established targets 
and to improve the lives of millions of people in a 
meaningful way.

We must never lose sight of the intrinsic linkages 
that exist between the Millennium Development Goals 
and the sustainable development goals, particularly in 
the post-2015 development agenda. Both processes, 
though running in parallel, are mutually reinforcing in 
the sense that the latter will accelerate programmes to 
meet target indicators in the former, while the former 
will provide valuable lessons for achieving a higher 
degree of overall success.

Cognizant of the fact that poverty eradication 
is intrinsically linked to attaining sustainable 
development, we must strive to ensure that a balanced 
approach is taken to blending economic growth, equity, 
social inclusion and environmental sustainability as we 
craft and implement policies to achieve development 
that is both meaningful and truly sustainable. The 
post-2015 development agenda must be arrived at 
through transparent and inclusive intergovernmental 
negotiations under the United Nations. In that regard, 
my delegation appreciates the decision taken at the 
special event on the follow-up to achieving the MDGs 
that was convened earlier this week.

The post-2015 development agenda should also 
address other challenges faced by developing countries, 
such as universal access to modern energy services, 
ensuring food security and nutrition, providing full and 
productive employment and decent work for all, job 
skills and training, agricultural development, building 
productive capacity, and infrastructure development. 
My Government has seen the positive impact of its own 
national initiative, which is geared towards providing 
young people in particular with the skills they need to 
integrate themselves into the world of work through the 
People Empowerment Programme. To date, over 2,000 
young men and women have reaped the benefits of this 
particular initiative.

It is very important for all States Members of 
this great Organization to play an active role in 
ensuring that the targets identified in the post-2015 era 
adequately address the remaining gaps by the indicative 
deadline for achieving the MDGs. My delegation 
would therefore wish to reaffirm its commitment to 
ensuring that small island developing States remain 
a special case for ensuring sustainable development, 
recognizing our unique characteristics, our challenges 
and vulnerabilities, and their ongoing impact on our 
ability to achieve and build resilience. Small island 
developing States remain constrained in meeting the 
economic, environmental and social challenges they 
face. While we recognize our own responsibility for 
overcoming some of these setbacks, we wish to stress 
that in the absence of cooperation and assistance from 
the international community, success will definitely 
remain difficult.

At this juncture, allow me to place on record our 
appreciation to some of our development partners 
that have offered us tangible assistance in stabilizing 
our national economy and in generally diversifying 



the national economy, in particular in the field 
of agricultural diversification, information and 
communications technologies, development and energy 
diversification in an economy that relies on fossil-fuel 
consumption. This phenomenon will have a positive 
impact on our energy cost-reduction efforts as we 
advance towards realizing our goal of a fully green 
economy as we endeavour to bring much-needed relief 
to our people by 2015.

The contributions of the Governments of the 
Republic of China, Japan, the United States of America, 
Venezuela, the United Kingdom, Canada and Cuba, and 
of the Organization of American States, the European 
Union, the International Monetary Fund and the World 
Bank in particular, have assisted greatly in that regard.

The Assembly will agree that no discussion of the 
issue of development can progress without reference 
to the area of health, and in particular the chronic 
illnesses that continue to plague our societies resulting 
in the loss of lives, thus retarding our developmental 
thrust. It was just a few days ago, in the margins of 
the sixty-eighth session, that I had the privilege of 
addressing a forum on non-communicable diseases and 
disability, held in collaboration with several permanent 
missions, the Caribbean Community secretariat, the 
Pan American Health Organization (PAHO), the World 
Health Organization and the Non-Communicable 
Disease Alliance. The forum was designed to bring 
focused attention to creating synergies between 
non-communicable diseases (NCDs) and disabilities 
and to examine how health systems can be reoriented 
and reinforced to ensure equitable access to high-
quality care and thereby advance development.

In that forum, we were able to confirm that NCDs 
are driven not only by ageing but increasingly and 
alarmingly by the growing number of cases of juvenile 
diabetes and the growing number of youth incapacitated 
by accident injury. The high incidence of NCDs within 
the Caribbean also places an increased burden on our 
open economies, which are highly vulnerable to external 
shocks and natural disasters, diverting resources that 
could be allocated to building quality infrastructure 
and our precious human capital. Indeed, we accept 
the recommendation of the report of the Caribbean 
Commission on Health and Development that urgent 
steps must be taken to reverse those particular trends.

Therefore, as we focus strategically on the 
Millennium Development Goals and the post-
2015 development agenda, we cannot lose sight of 
non-communicable diseases and the real threat that 
they pose to societies across the globe. We are therefore 
grateful for the attention that was given at the United 
Nations High-level Meeting on the Prevention and 
Control of Non-communicable Diseases two years ago 
to the need for a global response to that problem. We 
recognize that much work has been undertaken by the 
World Health Organization, the Pan American Health 
Organization and other regional bodies to reverse the 
high incidence of NCDs in our region. There is now 
a strong emphasis on testing, since the collection of 
empirical data is key for proper tracking and analysis. 
The preparation of strategic plans and budgets and 
the incorporation of families and communities into 
education, prevention and detection programmes are 
all pivotal in this regard.

My delegation is convinced that the combat against 
the high incidence of non-communicable diseases must 
receive greater prominence in the post-2015 sustainable 
development agenda. It is evident that there is a strong 
nexus between a nation’s health status and its levels 
of productivity. My delegation therefore subscribes to 
the notion that a nation’s wealth lies in the health of its 
people. Our High-level Meeting of two years ago was 
an important first step in that regard, and it is one on 
which we must continue to build on an ongoing basis. 
It is clear that we need to adopt a strategy similar to 
the global response to HIV/AIDS in order to achieve 
the levels of success in fighting the incidence of NCDs.

Today, I respectfully submit that there are practical 
lessons to be learned from the experience developed by 
agencies such as the Joint United Nations Programme 
on HIV/AIDS and PAHO that have touched the lives of 
millions in a positive way. It is therefore important for 
the Assembly to keep on the front burner a practical 
strategy to address the high incidence of NCDs within 
our region and the nations of the world.

As we usher in a dispensation of sustainment, 
we remain cognizant of the inextricable link between 
development and an environment of peace and security. 
Crime in any society is an unwelcome and destabilizing 
threat that must be dealt with promptly. Indeed, the 
ways in which societies are affected at both the micro 
and the macro levels are known to us all. Entire 
societies are forced to bear the myriad costs associated 
with personal injury, psychological insecurity and the 
related health-care repercussions.

That is why we in Saint Kitts and Nevis have placed 
great emphasis on effective leadership, clear lines 



of authority and responsibility, targeted equipment 
upgrades, expanded and ongoing training, community 
policing, strengthened relations between the police and 
the public, and full cooperation at all levels between 
our national police force and our national defence force. 
As a result, Saint Kitts and Nevis has made tremendous 
strides in confronting the challenge of crime. Indeed, 
in the space of just over one year, we were able to see 
crime plummet by some 53 per cent, convincing us of 
the importance of the United Nations providing a forum 
via which Member States might share best practices 
in this era of globalized criminality. If the challenge 
is becoming international in scope, so too must our 
response.

In that regard, we are equally aware that the 
socioeconomic and political gains that we are trying 
to achieve in the global community will be elusive if 
the environment of peace is interrupted by warfare 
and threats to the peaceful coexistence of the world’s 
peoples. Saint Kitts and Nevis therefore joins in 
condemning the atrocities that have recently been 
perpetrated in Syria and Kenya, which have resulted in 
wanton loss of human lives. Such use of chemical and 
conventional weapons, resort to acts of violence and 
terrorism, and their spiralling inhumane effects will 
ultimately have a far-reaching deleterious impact on 
global safety and security, which must continue to be a 
concern for all of the world’s leaders and their peoples.

More than any other time in its history, the United 
Nations must be more assertive in executing its mandate 
as a leading actor in securing world peace. Saint Kitts 
and Nevis appreciates the strides that we have made with 
the Arms Trade Treaty, and would urge that we move 
with alacrity to ensure its entry into force. However, 
as a small island State with open borders, we see the 
relevance of establishing international standards and 
controls that will govern the illicit flow of small arms 
and light weapons through our Caribbean ports.

We commend the United States of America for the 
partnership that has been forged with Saint Kitts and 
Nevis and the other States Members of the Caribbean 
that form part of the United States Caribbean Basin 
Security Initiative, which, among other things, will be 
pivotal to our efforts to stop the illicit flow of foreign-
made small arms into our peaceful Caribbean region. 
This initiative has provided avenues of collaboration in 
crime prevention and detection as we work together in 
building the capacity of our security forces. This, we 
are convinced, will contribute significantly to creating 
an enabling environment for sustainable development 
through the prevalence of peace and security in our 
communities.

Our focus is not only on the international 
dimensions of crime. Indeed, we are mindful of the fact 
that all over the world, women and children are among 
the most vulnerable in our societies, and so we have 
instituted a clear and assertive zero-tolerance policy in 
this regard. Violence against women and children must 
be seen not as a personal or family matter, but instead 
as a socially destructive behaviour demanding judicial 
intervention. If and where this zero-tolerance policy 
does not yet exist, we strongly urge its embrace today 
and its immediate implementation.

Thirty years ago, Saint Kitts and Nevis established 
diplomatic relations with several countries, including 
the Republic of China on Taiwan. In the intervening 
years, this relationship has been mutually beneficial. 
As the debate on sustainable development unfolds, 
Saint Kitts and Nevis is eminently qualified to speak 
on the myriad contributions that the Republic of China 
is capable of making to the international community. 
While the international community is preoccupied with 
ensuring peace and security globally, we can applaud 
the Government of the Republic of China for promoting 
peace across the Taiwan Strait and proposing the East 
China Sea Peace Initiative, thereby demonstrating a 
commitment to peace and stability.

Taiwan is one of the top 18 economies globally. In 
addition, Taiwan has worked assiduously to advance 
the economic interests of countries such as ours. In 
this regard, we have collaborated on a large number 
of key projects, such as the multisectoral agritourism 
demonstration farm, our high-priority solar energy farm 
and an information and communications technology 
centre, which are all designed to advance the social and 
economic interests of my small nation.

I wish to place on record my delegation’s 
appreciation to the World Health Organization for 
having invited Taiwan, for five consecutive years, 
to attend the World Health Assembly (WHA) as an 
observer. We are of the view that Taiwan has adopted a 
very pragmatic approach to its meaningful participation 
in United Nations specialized agencies and functional 
organizations that are critical to the current global 
efforts to address many issues of mutual concern. My 
delegation is convinced that the arrangements made 
for Taiwan’s presence in the World Health Assembly, 
which have been referred to as the WHA model, serve 



as a useful point of reference for Taiwan’s meaningful 
participation in other international agencies, such as 
the International Civil Aviation Organization (ICAO) 
and the United Nations Framework Convention on 
Climate Change. While on that note, permit me to 
commend Mr. Roberto Kobeh González, President of 
the ICAO Council, on the decision to invite Taiwan to 
attend this month’s thirty-eighth ICAO Assembly as a 
special guest.

Germane to the concept of exclusion from the 
international trading arrangement is the trade embargo 
imposed on Cuba at the height of the Cold War, which 
today remains a matter of concern for Saint Kitts 
and Nevis, as it does to the vast majority of nations 
represented in this important institution. Our own 
position is based on our commitment to international 
law, the principles of the Charter of the United Nations 
and our obligations under the same. We therefore, 
like so many in this Hall, are concerned about the 
extraterritorial application and effects of national 
legislation on the sovereignty of States. Therefore, 
the Government of Saint Kitts and Nevis reiterates its 
support for resolution 67/4 on the necessity of ending 
the economic, commercial and financial embargo 
imposed by the United States of America against Cuba, 
and once again calls for an immediate end to that 
unilateral action.

As we move to open a chapter that will usher in a 
more enlightened era of human existence, Saint Kitts and 
Nevis joins with the States members of the Caribbean 
Community in supporting the very important case for 
reparations associated with the atrocities of slavery. 
Although the repercussions of slavery on the lives of our 
ancestors cannot be quantified, we are convinced that 
the deleterious effects, which even now are translated 
into much hardship and poverty for the descendants of 
our ancestors, must be resolved. Therefore, the time has 
come.

The world has seen more than its share of conflicts 
in recent years. In addition, natural disasters, sometimes 
caused by climate change, continue to wreak havoc 
in many corners of the globe. All of this speaks to 
the importance of us marshalling and managing very 
carefully those resources that have been placed under 
our respective control for the benefit of the people we 
represent. It speaks to the importance of us being far 
more responsible stewards of this planet than we have 
been in the past. It speaks to our working assiduously, 
whenever we can, to abate tensions and promote peace.

There can be change in 2015 only as long as we 
do not fail to take a bold and definitive stance in 
addressing the ills that stymie our efforts to move 
forward in achieving our goals. There will be change in 
2015 if we do not fail to pursue the priorities that will 
eradicate poverty, enhance global peace and security, 
find alternative means of reducing the impact of climate 
change and saving our planet from destruction, and 
reduce elevated incidences of HIV/AIDS and NCDs. 
There must be change in 2015 if the agencies of the 
Organization adopt a policy of equity and the strong 
determination to execute their mandate to enable the 
institutionalization of a culture of peace and security, 
respect for human lives and justice for all.

Let us therefore, today and forever, commit to rising 
to the challenge and moving forward, imbued with a 
renewed sense of focus, determination and urgency to 
fulfil our goals. May all that we say here bring us closer 
to that most vital and crucial of ends.
